Exhibit 10.60
THE GOLDMAN SACHS AMENDED AND RESTATED
STOCK INCENTIVE PLAN
        YEAR-END RSU AWARD
     This Award Agreement sets forth the terms and conditions of the        
Year-End award (this “Award”) of RSUs (“Year-End RSUs”) granted to you under The
Goldman Sachs Amended and Restated Stock Incentive Plan (the “Plan”).
     1. The Plan. This Award is made pursuant to the Plan, the terms of which
are incorporated in this Award Agreement. Capitalized terms used in this Award
Agreement that are not defined in this Award Agreement have the meanings as used
or defined in the Plan. References in this Award Agreement to any specific Plan
provision shall not be construed as limiting the applicability of any other Plan
provision. In light of the U.S. tax rules relating to deferred compensation in
Section 409A of the Code, to the extent that you are a United States taxpayer,
certain provisions of this Award Agreement and of the Plan shall apply only as
provided in Paragraph 15.
     2. Award. The number of Year-End RSUs subject to this Award is set forth in
the Award Statement delivered to you. An RSU is an unfunded and unsecured
promise to deliver (or cause to be delivered) to you, subject to the terms and
conditions of this Award Agreement, a share of Common Stock (a “Share”) on the
Delivery Date or as otherwise provided herein. Until such delivery, you have
only the rights of a general unsecured creditor, and no rights as a shareholder
of GS Inc. In addition, as set forth in your Award Statement, some or all of any
Shares delivered pursuant to your Year-End RSUs may be subject to transfer
restrictions following the Delivery Date as described in Paragraph 3(b)(iv)
below. This Award is conditioned on your executing the related signature card
and returning it to the address designated on the signature card and/or by the
method designated on the signature card by the date specified, and is subject to
all terms, conditions and provisions of the Plan and this Award Agreement,
including, without limitation, the arbitration and choice of forum provisions
set forth in Paragraph 12. By executing the related signature card (which, among
other things, opens the custody account referred to in paragraph 3(b) if you
have not done so already), you will have confirmed your acceptance of all of the
terms and conditions of this Award Agreement.

     3.   Vesting and Delivery and Transfer Restrictions.

          (a) Vesting. Except as provided in this Paragraph 3 and in Paragraphs
2, 4, 6, 7, 9, 10 and 15, on each Vesting Date you shall become Vested in the
number or percentage of Year-End RSUs specified next to such Vesting Date on the
Award Statement (which may be rounded to avoid fractional Shares). While
continued active Employment is not required in order to receive delivery of the
Shares underlying your Outstanding Year-End RSUs that are or become Vested, all
other terms and conditions of this Award Agreement shall continue to apply to
such Vested Year-End RSUs, and failure to meet such terms and conditions may
result

 



--------------------------------------------------------------------------------



 



in the termination of this Award (as a result of which, no Shares underlying
such Vested Year-End RSUs would be delivered).
          (b) Delivery and Transfer Restrictions.
               (i) The Delivery Date with respect to the number or percentage of
your Year-End RSUs shall be the date specified next to such number or percentage
of Year-End RSUs on your Award Statement. In accordance with Treasury
Regulations section (“Reg.”) 1.409A-3(d), the Firm may accelerate delivery to a
date that is up to 30 days before the Delivery Date specified on the Award
Statement; provided, however, that in no event shall you be permitted to
designate, directly or indirectly, the taxable year of the delivery.
               (ii) Except as provided in this Paragraph 3 and in Paragraphs 2,
4, 5, 6, 7, 9, 10, 15 and 16, in accordance with Section 3.23 of the Plan,
reasonably promptly (but in no case more than thirty (30) Business Days) after
each date specified as a Delivery Date (or any other date delivery of Shares is
called for hereunder), Shares underlying the number or percentage of your then
Outstanding Year-End RSUs with respect to which such Delivery Date (or other
date) has occurred (which number of Shares may be rounded to avoid fractional
Shares) shall be delivered by book entry credit to your Custody Account or to a
brokerage account, as approved or required by the Firm. Notwithstanding the
foregoing, if you are or become considered by GS Inc. to be one of its “covered
employees” within the meaning of Section 162(m) of the Code, then you shall be
subject to Section 3.21.3 of the Plan, as a result of which delivery of your
Shares may be delayed.
               (iii) In accordance with Section 1.3.2(i) of the Plan, in the
discretion of the Committee, in lieu of all or any portion of the Shares
otherwise deliverable in respect of all or any portion of your Year-End RSUs,
the Firm may deliver cash, other securities, other Awards or other property, and
all references in this Award Agreement to deliveries of Shares shall include
such deliveries of cash, other securities, other Awards or other property.
               (iv) Except as provided in this Paragraph 3(b)(iv) and Paragraphs
3(c), 7, and 9(g), until the date specified on your Award Statement as the
“Transferability Date:” (A) on each Delivery Date (or any other date delivery of
Shares is called for hereunder), 50% of gross delivered Shares underlying the
number or percentage of Year-End RSUs specified next to such Delivery Date on
your Award Statement (which may be rounded to avoid fractional Shares) will be
subject to the “Transfer Restrictions” (as hereinafter defined) (such Shares,
“Shares at Risk”) and shall not be permitted to be sold, exchanged, transferred,
assigned, pledged, hypothecated, fractionalized, hedged or otherwise disposed of
(including through the use of any cash-settled instrument), whether voluntarily
or involuntarily by you (collectively referred to as the “Transfer
Restrictions”) and any purported sale, exchange, transfer, assignment, pledge,
hypothecation, fractionalization, hedge or other disposition in violation of the
Transfer Restrictions shall be void; and (B) if and to the extent your Shares at
Risk are certificated, the Certificates representing the Shares at Risk are
subject to the restrictions in this Paragraph 3(b)(iv), and GS Inc. shall advise
its transfer agent to place a stop order against your Shares at Risk.
Notwithstanding the foregoing, if the applicable withholding rate at delivery of
Shares underlying your Year-End RSUs equals or exceeds 50%, all of the Shares
delivered to you after the application of the withholding will be Shares at
Risk. Within 30 Business Days after the Transferability Date (or any other date
described herein on which the Transfer Restrictions are removed), GS Inc. shall
take, or shall cause to be taken, such steps as may be necessary to remove the
Transfer Restrictions. The Committee may adopt procedures pursuant to which some

- 2 -



--------------------------------------------------------------------------------



 



or all recipients of Year-End RSUs may transfer some or all of their Shares at
Risk (which shall continue to be subject to the Transfer Restrictions until the
Transferability Date) through a gift for no consideration to any immediate
family member (as determined pursuant to the procedures) or a trust in which the
recipient and/or the recipient’s immediate family members in the aggregate have
100% of the beneficial interest (as determined pursuant to the procedures).
               (v) In the discretion of the Committee, delivery of Shares
(including Shares at Risk) may be made initially into an escrow account meeting
such terms and conditions as are determined by the Firm and may be held in that
escrow account until such time as the Committee has received such documentation
as it may have requested or until the Committee has determined that any other
conditions or restrictions on delivery of Shares required by this Award
Agreement have been satisfied. By accepting your Year-End RSUs, you have agreed
on behalf of yourself (and your estate or other permitted beneficiary) that the
Firm may establish and maintain an escrow account on such terms and conditions
(which may include, without limitation, your executing any documents related to,
and your paying for any costs associated with, such escrow account) as the Firm
may deem necessary or appropriate. Any such escrow arrangement shall, unless
otherwise determined by the Firm, provide that (A) the escrow agent shall have
the exclusive authority to vote such Shares while held in escrow and
(B) dividends paid on such Shares held in escrow may be accumulated and shall be
paid as determined by the Firm in its discretion.
          (c) Death. Notwithstanding any other Paragraph of this Award Agreement
(except Paragraph 15), if you die prior to the Delivery Date and/or the
Transferability Date, the Shares underlying your then Outstanding Year-End RSUs
shall be delivered to the representative of your estate and any Transfer
Restrictions shall cease to apply as soon as practicable after the date of death
and after such documentation as may be requested by the Committee is provided to
the Committee. The Committee may adopt procedures pursuant to which you may be
permitted to specifically bequeath some or all of your Outstanding Year-End RSUs
under your will to an organization described in Sections 501(c)(3) and 2055(a)
of the Code (or such other similar charitable organization as may be approved by
the Committee).
     4. Termination of Year-End RSUs and Non-Delivery of Shares; Termination of
Shares at Risk.
          (a) Unless the Committee determines otherwise, and except as provided
in Paragraphs 3(c), 6, 7, and 9(g), if your Employment terminates for any reason
or you otherwise are no longer actively employed with the Firm, your rights in
respect of your Year-End RSUs that were Outstanding but that had not yet become
Vested prior to your termination of Employment immediately shall terminate, such
Year-End RSUs shall cease to be Outstanding and no Shares shall be delivered in
respect thereof. Unless the Committee determines otherwise, and except as
provided in Paragraphs 3(c), 7, and 9(g), if your Employment terminates for any
reason or you otherwise are no longer actively employed with the Firm, any
Transfer Restrictions shall continue to apply until the Transferability Date as
provided in Paragraph 3(b)(iv).
          (b) Unless the Committee determines otherwise, and except as provided
in Paragraphs 6 and 7, your rights in respect of all of your Outstanding
Year-End RSUs (whether or not Vested) immediately shall terminate, such Year-End
RSUs shall cease to be Outstanding and no Shares shall be delivered in respect
thereof if:

- 3 -



--------------------------------------------------------------------------------



 



               (i) you attempt to have any dispute under the Plan or this Award
Agreement resolved in any manner that is not provided for by Paragraph 12 or
Section 3.17 of the Plan;
               (ii) any event that constitutes Cause has occurred;
               (iii) (A) you, in any manner, directly or indirectly, (1) Solicit
any Client to transact business with a Competitive Enterprise or to reduce or
refrain from doing any business with the Firm, (2) interfere with or damage (or
attempt to interfere with or damage) any relationship between the Firm and any
Client, (3) Solicit any person who is an employee of the Firm to resign from the
Firm or to apply for or accept employment with any Competitive Enterprise or
(4) on behalf of yourself or any person or Competitive Enterprise hire, or
participate in the hiring of, any Selected Firm Personnel or identify, or
participate in the identification of, Selected Firm Personnel for potential
hiring, whether as an employee or consultant or otherwise, or (B) Selected Firm
Personnel are Solicited, hired or accepted into partnership, membership or
similar status (1) by a Competitive Enterprise that you form, that bears your
name, in which you are a partner, member or have similar status, or in which you
possess or control greater than a de minimis equity ownership, voting or profit
participation or (2) by any Competitive Enterprise where you have, or are
intended to have, direct or indirect managerial or supervisory responsibility
for such Selected Firm Personnel;
               (iv) you fail to certify to GS Inc., in accordance with
procedures established by the Committee, that you have complied, or the
Committee determines that you in fact have failed to comply, with all the terms
and conditions of the Plan and this Award Agreement. By accepting the delivery
of Shares under this Award Agreement, you shall be deemed to have represented
and certified at such time that you have complied with all the terms and
conditions of the Plan and this Award Agreement;
               (v) the Committee determines that you failed to meet, in any
respect, any obligation you may have under any agreement between you and the
Firm, or any agreement entered into in connection with your Employment with the
Firm, including, without limitation, the Firm’s notice period requirement
applicable to you, any offer letter, employment agreement or any shareholders’
agreement to which other similarly situated employees of the Firm are a party;
               (vi) as a result of any action brought by you, it is determined
that any of the terms or conditions for delivery of Shares in respect of this
Award Agreement are invalid; or
               (vii) your Employment terminates for any reason or you otherwise
are no longer actively employed with the Firm and an entity to which you provide
services grants you cash, equity or other property (whether vested or unvested)
to replace, substitute for or otherwise in respect of any Outstanding Year-End
RSUs.
For purposes of the foregoing, the term “Selected Firm Personnel” means: (A) any
Firm employee or consultant (1) with whom you personally worked while employed
by the Firm, or (2) who at any time during the year immediately preceding your
termination of Employment with the Firm, worked in the same division in which
you worked; and (B) any Managing Director of the Firm.

- 4 -



--------------------------------------------------------------------------------



 



          (c) Unless the Committee determines otherwise, and except as provided
in Paragraph 7, your rights in respect of all of your Shares at Risk immediately
shall terminate and such Shares at Risk shall be cancelled if:
               (i) any event constituting Cause has occurred;
               (ii) the Committee determines that you failed to meet, in any
respect, any obligation you may have under any agreement between you and the
Firm, or any agreement entered into in connection with your Employment with the
Firm, including, without limitation, the Firm’s notice period requirement
applicable to you, any offer letter, employment agreement or any shareholders’
agreement to which other similarly situated employees of the Firm are a party;
               (iii) you fail to certify to GS Inc., in accordance with
procedures established by the Committee, that you have complied, or the
Committee determines that you in fact have failed to comply, with all the terms
and conditions of the Plan and this Award Agreement; or
               (iv) your Employment terminates for any reason or you otherwise
are no longer actively employed with the Firm and an entity to which you provide
services grants you cash, equity or other property (whether vested or unvested)
to replace, substitute for or otherwise in respect of any Shares at Risk.
          (d) For the avoidance of doubt, failure to pay or reimburse the Firm,
upon demand, for any amount you owe to the Firm shall constitute (i) failure to
meet an obligation you have under an agreement referred to in Paragraph 4(b)(v)
and 4(c)(ii), regardless of whether such obligation arises under a written
agreement, and/or (ii) a material violation of Firm policy constituting Cause
referred to in Paragraphs 4(b)(ii)) and 4(c)(i).
          (e) Unless the Committee determines otherwise, without limiting any
other provision in Paragraph 4(b) or Paragraph 4(c), and except as provided in
Paragraph 7, if the Committee determines that, during the Firm’s         fiscal
year, you participated in the structuring or marketing of any product or
service, or participated on behalf of the Firm or any of its clients in the
purchase or sale of any security or other property, in any case without
appropriate consideration of the risk to the Firm or the broader financial
system as a whole (for example, where you have improperly analyzed such risk or
where you have failed sufficiently to raise concerns about such risk) and, as a
result of such action or omission, the Committee determines there has been, or
reasonably could be expected to be, a material adverse impact on the Firm, your
business unit or the broader financial system, your rights in respect of your
Year-End RSUs awarded as part of this Award (whether or not Vested) immediately
shall terminate, such Year-End RSUs shall cease to be Outstanding and no Shares
shall be delivered in respect thereof (and any Shares, Dividend Equivalents,
dividends on Shares at Risk or other amounts paid or delivered to you in respect
of this Award shall be subject to repayment in accordance with Paragraph 5) and
any Shares at Risk shall be cancelled.
     5. Repayment. The provisions of Section 2.6.3 of the Plan (which requires
Award recipients to repay to the Firm amounts delivered to them if the Committee
determines that all terms and conditions of this Award Agreement in respect of
such delivery were not satisfied) shall apply to this Award.

- 5 -



--------------------------------------------------------------------------------



 



     6. Extended Absence, Retirement, Downsizing and Approved Termination for
Program Analysts.
          (a) Notwithstanding any other provision of this Award Agreement, but
subject to Paragraph 6(b), in the event of the termination of your Employment
(determined as described in Section 1.2.19 of the Plan) by reason of Extended
Absence or Retirement (as defined below), the condition set forth in Paragraph
4(a) shall be waived with respect to any Year-End RSUs that were Outstanding but
that had not yet become Vested immediately prior to such termination of
Employment (as a result of which such Year-End RSUs shall become Vested), but
all other terms and conditions of this Award Agreement shall continue to apply
(including any applicable Transfer Restrictions). Notwithstanding anything to
the contrary in the Plan or otherwise, “Retirement” means termination of your
Employment (other than for Cause) on or after December 31,         at a time
when (i) (A) the sum of your age plus years of service with the Firm (as
determined by the Committee in its sole discretion) equals or exceeds 60 and
(B) you have completed at least ten (10) years of service with the Firm (as
determined by the Committee in its sole discretion) or, if earlier, (ii) (A) you
have attained age 50 and (B) you have completed at least 5 (five) years of
service with the Firm (as determined by the Committee in its sole discretion).
Any termination of Employment by reason of Extended Absence or Retirement shall
not affect any applicable Transfer Restrictions, and any Transfer Restrictions
shall continue to apply until the Transferability Date as provided in
Paragraph 3(b)(iv).
          (b) Without limiting the application of Paragraph 4(b), 4(c) and 4(e),
your rights in respect of your Outstanding Year-End RSUs that become Vested in
accordance with Paragraph 6(a) immediately shall terminate, such Outstanding
Year-End RSUs shall cease to be Outstanding, and no Shares shall be delivered in
respect thereof if, prior to the original Vesting Date with respect to such
Year-End RSUs, you (i) form, or acquire a 5% or greater equity ownership, voting
or profit participation interest in, any Competitive Enterprise, or
(ii) associate in any capacity (including, but not limited to, association as an
officer, employee, partner, director, consultant, agent or advisor) with any
Competitive Enterprise. Notwithstanding the foregoing, unless otherwise
determined by the Committee in its discretion, this Paragraph 6(b) will not
apply to your Outstanding Year-End RSUs if your termination of Employment by
reason of Extended Absence or Retirement is characterized by the Firm as
“involuntary” or by “mutual agreement” other than for Cause and if you execute
such a general waiver and release of claims and an agreement to pay any
associated tax liability, both as may be prescribed by the Firm or its designee.
No termination of Employment initiated by you, including any termination claimed
to be a “constructive termination” or the like or a termination for good reason,
will constitute an “involuntary” termination of Employment or a termination of
Employment by “mutual agreement.”
          (c) Notwithstanding any other provision of this Award Agreement and
subject to your executing such general waiver and release of claims and an
agreement to pay any associated tax liability, both as may be prescribed by the
Firm or its designee, if your Employment is terminated without Cause solely by
reason of a “downsizing,” the condition set forth in Paragraph 4(a) shall be
waived with respect to your Year-End RSUs that were Outstanding but that had not
yet become Vested immediately prior to such termination of Employment (as a
result of which such Year-End RSUs shall become Vested), but all other
conditions of this Award Agreement shall continue to apply (including any
applicable Transfer Restrictions). Whether or not your Employment is terminated
solely by reason of a “downsizing” shall be determined by the Firm in its sole
discretion. No termination of Employment initiated by you, including any
termination claimed to be a “constructive termination” or the like or a
termination for good reason, will be solely by reason of a

- 6 -



--------------------------------------------------------------------------------



 



“downsizing.” Your termination of Employment by reason of “downsizing” shall not
affect any applicable Transfer Restrictions, and any Transfer Restrictions shall
continue to apply until the Transferability Date as provided in
Paragraph 3(b)(iv).
          (d) Notwithstanding any other provision of this Award Agreement, if
you are classified by the Firm as a “program analyst,” and your Employment is
terminated without Cause solely by reason of an “approved termination” with
respect to your participation in the program prior to any Vesting Date specified
on your Award Statement, the condition set forth in Paragraph 4(a) shall be
waived with respect to any Year-End RSUs that were Outstanding but had not yet
become Vested immediately prior to such termination of Employment (as a result
of which such Year-End RSUs shall become Vested), but all other conditions of
this Award Agreement shall continue to apply (including any applicable Transfer
Restrictions). Unless otherwise determined by the Committee, for purposes of
this Paragraph 6(d), an “approved termination” shall mean a termination of
Employment from the analyst program where you: (i) successfully complete the
analyst program (as determined by the Firm in its sole discretion), which shall
include, but not be limited to, remaining Employed by the Firm through the
analyst program completion date specified by the Firm and (ii) terminate
Employment with the Firm immediately after you complete the analyst program,
without any “stay-on” or other agreement or understanding to continue Employment
with the Firm. If you agree to stay with the Firm as an employee after your
analyst program ends and then later terminate Employment, you will not have an
“approved termination.” An “approved termination” shall not affect any
applicable Transfer Restrictions, and any Transfer Restrictions shall continue
to apply until the Transferability Date as provided in Paragraph 3(b)(iv).
     7. Change in Control. Notwithstanding anything to the contrary in this
Award Agreement (except Paragraph 15), in the event a Change in Control shall
occur and within 18 months thereafter the Firm terminates your Employment
without Cause or you terminate your Employment for Good Reason, all Shares
underlying your then Outstanding Year-End RSUs, whether or not Vested, shall be
delivered and any Transfer Restrictions shall cease to apply.
     8. Dividend Equivalent Rights; Dividends. Each Year-End RSU shall include a
Dividend Equivalent Right. Accordingly, with respect to each of your Outstanding
Year-End RSUs, at or after the time of distribution of any regular cash dividend
paid by GS Inc. in respect of a Share the record date for which occurs on or
after the Date of Grant, you shall be entitled to receive an amount (less
applicable withholding) equal to such regular dividend payment as would have
been made in respect of the Share underlying such Outstanding Year-End RSU.
Payment in respect of a Dividend Equivalent Right shall be made only with
respect to Year-End RSUs that are Outstanding on the relevant record date. Each
Dividend Equivalent Right shall be subject to the provisions of Section 2.8.2 of
the Plan. You shall be entitled to receive on a current basis any regular cash
dividend paid by GS, Inc. in respect of your Shares at Risk, or, if the Shares
at Risk are held in escrow, the Firm will direct the transfer/paying agent to
distribute the dividends to you in respect of your Shares at Risk.
     9. Certain Additional Terms, Conditions and Agreements.
          (a) The delivery of Shares is conditioned on your satisfaction of any
applicable withholding taxes in accordance with Section 3.2 of the Plan. To the
extent permitted by applicable law, the Firm, in its sole discretion, may
require you to provide amounts equal to all or a portion of any Federal, State,
local, foreign or other tax obligations imposed on you or the Firm in connection
with the grant, vesting or delivery of this Award by requiring you to choose
between remitting such amount (i) in cash (or through payroll

- 7 -



--------------------------------------------------------------------------------



 



deduction or otherwise) or (ii) in the form of proceeds from the Firm’s
executing a sale of Shares delivered to you pursuant to this Award. In addition,
if you are an individual with separate employment contracts (at any time during
and/or after the Firm’s                fiscal year), the Firm may, in its sole
discretion, require you to provide for a reserve in an amount the Firm
determines is advisable or necessary in connection with any actual, anticipated
or potential tax consequences related to your separate employment contracts by
requiring you to choose between remitting such amount (i) in cash (or through
payroll deduction or otherwise) or (ii) in the form of proceeds from the Firm’s
executing a sale of Shares delivered to you pursuant to this Award (or any other
Outstanding Awards under the Plan). In no event, however, shall any choice you
may have under the preceding two sentences determine, or give you any discretion
to affect, the timing of the delivery of Shares or the timing of payment of tax
obligations.
          (b) If you are or become a Managing Director, your rights in respect
of the Year-End RSUs are conditioned on your becoming a party to any
shareholders’ agreement to which other similarly situated employees of the Firm
are a party.
          (c) Your rights in respect of your Year-End RSUs are conditioned on
the receipt to the full satisfaction of the Committee of any required consents
(as described in Section 3.3 of the Plan) that the Committee may determine to be
necessary or advisable.
          (d) You understand and agree, in accordance with Section 3.3 of the
Plan, by accepting this Award, you have expressly consented to all of the items
listed in Section 3.3.3(d) of the Plan, which are incorporated herein by
reference.
          (e) You understand and agree, in accordance with Section 3.22 of the
Plan, by accepting this Award you have agreed to be subject to the Firm’s
policies in effect from time to time concerning trading in Shares and hedging or
pledging Shares and equity-based compensation or other awards (including,
without limitation, the Firm’s “Policies With Respect to Transactions Involving
GS Shares, Equity Awards and GS Options by Persons Affiliated with GS Inc.”),
and confidential or proprietary information, and to effect sales of Shares
delivered to you in respect of your Year-End RSUs in accordance with such rules
and procedures as may be adopted from time to time with respect to sales of such
Shares (which may include, without limitation, restrictions relating to the
timing of sale requests, the manner in which sales are executed, pricing method,
consolidation or aggregation of orders and volume limits determined by the
Firm). In addition, you understand and agree that you shall be responsible for
all brokerage costs and other fees or expenses associated with your Year-End RSU
Award, including without limitation, such brokerage costs or other fees or
expenses in connection with the sale of Shares delivered to you hereunder.
          (f) GS Inc. may affix to Certificates representing Shares issued
pursuant to this Award Agreement any legend that the Committee determines to be
necessary or advisable (including to reflect any restrictions to which you may
be subject under a separate agreement with GS Inc.). GS Inc. may advise the
transfer agent to place a stop order against any legended Shares.
          (g) Without limiting the application of Paragraphs 4(b), 4(c) and
4(e), if:
               (i) your Employment with the Firm terminates solely because you
resigned to accept employment at any U.S. Federal, state or local government,
any non-U.S. government, any

- 8 -



--------------------------------------------------------------------------------



 



supranational or international organization, any self-regulatory organization or
any agency, or instrumentality of any such government or organization, or any
other employer determined by the Committee, and as a result of such employment,
your continued holding of your Outstanding Year-End RSUs and/or Shares at Risk
would result in an actual or perceived conflict of interest (“Conflicted
Employment”); or
               (ii) following your termination of Employment other than
described in Paragraph 9(g)(i), you notify the Firm that you have accepted or
intend to accept Conflicted Employment at a time when you continue to hold
Outstanding Year-End RSUs and/or Shares at Risk;
then, in the case of Paragraph 9(g)(i) above only, the condition set forth in
Paragraph 4(a) shall be waived with respect to any Year-End RSUs you then hold
that had not yet become Vested (as a result of which such Year-End RSUs shall
become Vested) and, in the case of Paragraphs 9(g)(i) and 9(g)(ii) above, any
Transfer Restrictions shall cease to apply, and, at the sole discretion of the
Firm, you shall receive either a lump sum cash payment in respect of, or
delivery of Shares underlying, your then Outstanding Vested Year-End RSUs, in
each case as soon as practicable after the Committee has received satisfactory
documentation relating to your Conflicted Employment.
          (h) In addition to and without limiting the generality of the
provisions of Section 1.3.5 of the Plan, neither the Firm nor any Covered Person
shall have any liability to you or any other person for any action taken or
omitted in respect of this or any other Award.
          (i) You understand and agree that, in the event of your termination of
Employment while you continue to hold outstanding Vested Year-End RSUs and/or
Shares at Risk, you may be required to certify, from time to time, your
compliance with all terms and conditions of the Plan and this Award Agreement.
You understand and agree that (i) it is your responsibility to inform the Firm
of any changes to your address to ensure timely receipt of the certification
materials, (ii) you are responsible for obtaining such certification materials
by contacting the Firm if you do not receive certification materials, and
(iii) failure to return properly completed certification materials by the
deadline specified in the certification materials will result in the forfeiture
of all of your outstanding Year-End RSUs and Shares at Risk, as applicable, in
accordance with Paragraphs 4(b)(iv) and 4(c)(iii).
     10. Right of Offset. Except as provided in Paragraph 15(h), the obligation
to deliver Shares or to remove the Transfer Restrictions under this Award
Agreement is subject to Section 3.4 of the Plan, which provides for the Firm’s
right to offset against such obligation any outstanding amounts you owe to the
Firm and any amounts the Committee deems appropriate pursuant to any tax
equalization policy or agreement.
     11. Amendment. The Committee reserves the right at any time to amend the
terms and conditions set forth in this Award Agreement, and the Board may amend
the Plan in any respect; provided that, notwithstanding the foregoing and
Sections 1.3.2(f), 1.3.2(g) and 3.1 of the Plan, no such amendment shall
materially adversely affect your rights and obligations under this Award
Agreement without your consent; and provided further that the Committee
expressly reserves its rights to amend the Award Agreement and the Plan as
described in Sections 1.3.2(h)(1), (2) and (4) of the Plan. Any amendment of
this Award Agreement shall be in writing.

- 9 -



--------------------------------------------------------------------------------



 



     12. Arbitration; Choice of Forum. BY ACCEPTING THIS AWARD, YOU UNDERSTAND
AND AGREE THAT THE ARBITRATION AND CHOICE OF FORUM PROVISIONS SET FORTH IN
SECTION 3.17 OF THE PLAN, WHICH ARE EXPRESSLY INCORPORATED HEREIN BY REFERENCE
AND WHICH, AMONG OTHER THINGS, PROVIDE THAT ANY DISPUTE, CONTROVERSY OR CLAIM
BETWEEN THE FIRM AND YOU ARISING OUT OF OR RELATING TO OR CONCERNING THE PLAN OR
THIS AWARD AGREEMENT SHALL BE FINALLY SETTLED BY ARBITRATION IN NEW YORK CITY,
PURSUANT TO THE TERMS MORE FULLY SET FORTH IN SECTION 3.17 OF THE PLAN, SHALL
APPLY.
     13. Non-transferability. Except as otherwise may be provided in this
Paragraph or as otherwise may be provided by the Committee, the limitations on
transferability set forth in Section 3.5 of the Plan shall apply to this Award.
Any purported transfer or assignment in violation of the provisions of this
Paragraph 13 or Section 3.5 of the Plan shall be void. The Committee may adopt
procedures pursuant to which some or all recipients of Year-End RSUs may
transfer some or all of their Year-End RSUs through a gift for no consideration
to any immediate family member (as determined pursuant to the procedures) or a
trust in which the recipient and/or the recipient’s immediate family members in
the aggregate have 100% of the beneficial interest (as determined pursuant to
the procedures).
     14. Governing Law. THIS AWARD SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICT OF LAWS.
     15. Compliance of Award Agreement and Plan With Section 409A. The
provisions of this Paragraph 15 apply to you only if you are a United States
taxpayer.
          (a) References in this Award Agreement to “Section 409A” refer to
Section 409A of the Code, including any amendments or successor provisions to
that Section and any regulations and other administrative guidance thereunder,
in each case as they, from time to time, may be amended or interpreted through
further administrative guidance. This Award Agreement and the Plan provisions
that apply to this Award are intended and shall be construed to comply with
Section 409A (including the requirements applicable to, or the conditions for
exemption from treatment as, a “deferral of compensation” or “deferred
compensation” as those terms are defined in the regulations under Section 409A
(“409A deferred compensation”), whether by reason of short-term deferral
treatment or other exceptions or provisions). The Committee shall have full
authority to give effect to this intent. To the extent necessary to give effect
to this intent, in the case of any conflict or potential inconsistency between
the provisions of the Plan (including, without limitation, Sections 1.3.2 and
2.1 thereof) and this Award Agreement, the provisions of this Award Agreement
shall govern, and in the case of any conflict or potential inconsistency between
this Paragraph 15 and the other provisions of this Award Agreement, this
Paragraph 15 shall govern.
           (b) Delivery of Shares shall not be delayed beyond the date on which
all applicable conditions or restrictions on delivery of Shares in respect of
your Year-End RSUs required by this Agreement (including, without limitation,
those specified in Paragraphs 3(b) and (c), 6(b) and (c) (execution of waiver
and release of claims and agreement to pay associated tax liability) and 9 and
the consents and other items specified in Section 3.3 of the Plan) are
satisfied, and shall occur by March 15 of the calendar year in which the
Delivery Date occurs unless, in order to permit such conditions or restrictions
to be satisfied, the Committee elects,

- 10 -



--------------------------------------------------------------------------------



 



pursuant to Reg. 1.409A-1(b)(4)(i)(D) or otherwise as may be permitted in
accordance with Section 409A, to delay delivery of Shares to a later date within
the same calendar year or to such later date as may be permitted under
Section 409A, including, without limitation, Regs. 1.409A-2(b)(7) (in
conjunction with Section 3.21.3 of the Plan pertaining to Code Section 162(m))
and 1.409A-3(d).
          (c) Notwithstanding the provisions of Paragraph 3(b)(iii) and
Section 1.3.2(i) of the Plan, to the extent necessary to comply with
Section 409A, any securities, other Awards or other property that the Firm may
deliver in respect of your Year-End RSUs shall not have the effect of deferring
delivery or payment, income inclusion, or a substantial risk of forfeiture,
beyond the date on which such delivery, payment or inclusion would occur or such
risk of forfeiture would lapse, with respect to the Shares that would otherwise
have been deliverable (unless the Committee elects a later date for this purpose
pursuant to Reg. 1.409A-1(b)(4)(i)(D) or otherwise as may be permitted under
Section 409A, including, without limitation and to the extent applicable, the
subsequent election provisions of Section 409A(a)(4)(C) of the Code and Reg.
1.409A-2(b)).
          (d) Notwithstanding the timing provisions of Paragraph 3(c), the
delivery of Shares referred to therein shall be made after the date of death and
during the calendar year that includes the date of death (or on such later date
as may be permitted under Section 409A).
          (e) The timing of delivery or payment pursuant to Paragraph 7 shall
occur on the earlier of (i) the Delivery Date or (ii) a date that is within the
calendar year in which the termination of Employment occurs; provided, however,
that, if you are a “specified employee” (as defined by the Firm in accordance
with Section 409A(a)(2)(i)(B) of the Code), delivery shall occur on the earlier
of the Delivery Date or (to the extent required to avoid the imposition of
additional tax under Section 409A) the date that is six months after your
termination of Employment (or, if the latter date is not during a Window Period,
the first trading day of the next Window Period). For purposes of Paragraph 7,
references in this Award Agreement to termination of Employment mean a
termination of Employment from the Firm (as defined by the Firm) which is also a
separation from service (as defined by the Firm in accordance with
Section 409A).
          (f) Notwithstanding any provision of Paragraph 8 or Section 2.8.2 of
the Plan to the contrary, the Dividend Equivalent Rights with respect to each of
your Outstanding Year-End RSUs shall be paid to you within the calendar year
that includes the date of distribution of any corresponding regular cash
dividends paid by GS Inc. in respect of a Share the record date for which occurs
on or after the Date of Grant. The payment shall be in an amount (less
applicable withholding) equal to such regular dividend payment as would have
been made in respect of the Shares underlying such Outstanding Year-End RSUs.
          (g) The timing of delivery or payment referred to in Paragraph 9(g)
shall be the earlier of (i) the Delivery Date or (ii) a date that is within the
calendar year in which the Committee receives satisfactory documentation
relating to your Conflicted Employment, provided that such delivery or payment
shall be made only at such time as, and if and to the extent that it, as
reasonably determined by the Firm, would not result in the imposition of any
additional tax to you under Section 409A.
          (h) Paragraph 10 and Section 3.4 of the Plan shall not apply to Awards
that are 409A deferred compensation.

- 11 -



--------------------------------------------------------------------------------



 



          (i) Delivery of Shares in respect of any Award may be made, if and to
the extent elected by the Committee, later than the Delivery Date or other date
or period specified hereinabove (but, in the case of any Award that constitutes
409A deferred compensation, only to the extent that the later delivery is
permitted under Section 409A).
          16. Compliance of Award Agreement and Plan with Section 457A. To the
extent the Committee or the Plan’s committee that has been delegated certain
authority by the Committee (the “SIP Committee”) determines that
(i) Section 457A of the Code or any guidance promulgated thereunder
(“Section 457A”) requires that, in order to qualify for the short-term deferral
exception from treatment as “deferred compensation” under Section 457A(d)(3)(B)
of the Code, the documents governing an Award must specify that such Award will
be delivered within the period set forth in Section 457(A)(d)(3)(B) of the Code
and (ii) all or any portion of this Award is or becomes subject to Section 457A,
this Award Agreement will be deemed to be amended as of the Date of Grant (as
the Committee or the SIP Committee determines necessary or appropriate after
consultation with counsel) to provide that delivery of Year-End RSUs will occur
no later than 12 months after the end of the taxable year in which the right to
delivery is first no longer subject to a substantial risk of forfeiture (as
defined under Section 457A); provided, however, that no action or modification
will be permitted to the extent that such action or modification would cause
such Award to fail to satisfy the conditions of an applicable exception from the
requirements of Section 409A or otherwise would result in an additional tax
imposed under Section 409A in respect of such Award.
          17. Headings. The headings in this Award Agreement are for the purpose
of convenience only and are not intended to define or limit the construction of
the provisions hereof.

- 12 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, GS Inc. has caused this Award Agreement to be duly
executed and delivered as of the Date of Grant.

                  THE GOLDMAN SACHS GROUP, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

- 13 -